Citation Nr: 0910155	
Decision Date: 03/18/09    Archive Date: 03/26/09

DOCKET NO.  05-16 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for right ear hearing loss, to 
include whether service connection can be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from October 1963 to 
October 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, that denied the above claim.

In March 2008, the Veteran was scheduled for a travel board 
hearing before the Board.  However, he failed to appear.

In July 2008, the Board remanded the present matter for 
additional development and due process concerns.  The case 
has been returned for further appellate review.


FINDINGS OF FACT

1.  In February 2003, the RO denied service connection for 
right ear hearing loss.  The Veteran did not appeal.  

2.  Evidence relevant to the claim for service connection for 
right ear hearing loss received since the February 2003 
decision, by itself or when considered with previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claims; it is not cumulative or redundant of 
the evidence previously considered and it raises a reasonable 
possibility of substantiating the claims.

3.  The Veteran's current right ear hearing loss had its 
onset during active service.


CONCLUSIONS OF LAW

1.  The February 2003 RO decision is final.  38 U.S.C.A. 
§ 7105(a) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2008).

2.  The evidence relevant to the claim for service connection 
for right ear hearing loss received since the RO's final 
decision is new and material; thus, the claim is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).

3.  Right ear hearing loss was incurred as a result of the 
Veteran's active service.  38 U.S.C.A. §§ 1110, 1112, 1131, 
5107 (West 2001); 38 C.F.R. §§ 3.303(a), 3.307, 3.309, 3.385 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In February 2003, the RO denied service connection for right 
ear hearing loss as the evidence failed to show right ear 
hearing loss manifested to a compensable degree within one 
year of separation from service.  The Veteran did not appeal.  
Thus, this decision is final.  38 U.S.C.A. § 7105(c); 38 
C.F.R. § 20.1103.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. § 
5108.  New evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  In determining whether evidence is "new 
and material," the credibility of the new evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Following a careful review of the evidence of record, the 
Board finds that evidence has been submitted following the 
RO's final decision that is sufficient to reopen the 
Veteran's claims for service connection as it is "new" 
within the meaning of 38 C.F.R. § 3.156.  This evidence 
includes an October 1966 private treatment record from Dr. 
J.M.C., which includes a description by the Veteran of being 
exposed to very sharp concussion from close discharge of a 90 
m.m. tank gun in January 1964.  The Veteran was diagnosed as 
having a high tone sensorineural hearing loss, predominantly 
in the left ear, compatible with the etiologic diagnosis of 
contusion type noise.  The Board further finds that this 
evidence is material as it raises a reasonable possibility of 
substantiating the claim since it includes medical opinions 
of the etiology of the Veteran's right ear hearing loss and 
shows noise exposure during service.  As new and material 
evidence has been presented, the claim is reopened.

The Board will address the issue of entitlement to service 
connection for right ear hearing loss on the merits.  The 
Veteran has been provided the pertinent laws and regulations 
regarding service connection and has been given the 
opportunity to review the evidence of record and submit 
arguments in support of his claims.  Those arguments have 
focused on the issue of service connection, not whether new 
and material evidence has been submitted.  Thus, the Veteran 
is not prejudiced by the Board's also addressing the merits.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Impaired hearing will be considered to be a disability only 
if at least one of the thresholds for the frequencies of 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; 
the thresholds for at least three of the frequencies are 
greater than 25 decibels; or speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385; see also Hensley v. Brown, 5 Vet. App. 155 (1993).

Service connection for sensorineural hearing loss may be 
established based on a legal "presumption" by showing that 
it manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  
38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  

Post-service medical treatment records show that the Veteran 
had been diagnosed as having right ear hearing loss according 
to VA standards.  See October 2001 VA examination.  
Therefore, the first requirement for service connection for 
this claim, the existence of a current disability, is met.  
See Hickson, 12 Vet. App. at 253.  

After a careful review of the evidence of record, the Board 
finds that service connection is warranted for right ear 
hearing loss.  

The service medical records show that the Veteran did not 
have right ear hearing loss according to VA standards at 
separation.  There were no complaints, findings, or treatment 
of right ear hearing loss during active service.  The Board 
points out, however, that when audiometric test results at 
separation from service do not meet the regulatory 
requirements for establishing a "disability" at that time, 
the veteran may nevertheless establish service connection for 
a current hearing disability by submitting evidence that the 
current disability is causally related to service.  See 
Hensley, supra.  

During post-service private treatment in October 1966, the 
Veteran described being exposed to very sharp concussion from 
close discharge of a 90 m.m. tank gun in January 1964.  The 
Veteran was diagnosed as having a high tone sensorineural 
hearing loss, predominantly in the left ear, compatible with 
the etiologic diagnosis of contusion type noise.  

The Veteran was afforded several VA hearing examinations.  
During the October 2001 VA examination, the Veteran's right 
ear hearing loss was of the severity to be considered a 
disability under 38 C.F.R. § 3.385.  At that time, the 
Veteran complained of having decreased hearing and stated 
that he was exposed to rapid fire during service that left 
him with diminished hearing sensitivity bilaterally.  Pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
35
45
55
60

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear.  The Veteran was diagnosed as 
having mild moderate to severe and profound, precipitously 
and asymmetrically sloping sensorineural hearing loss at 
1000-8000 Hz.

Given the evidence set forth above, service connection for 
the Veteran's right ear hearing loss is warranted.  The 
October 1966 private physician provided a definitive opinion 
approximately a year following separation that the Veteran's 
hearing loss was compatible with the etiologic diagnosis of 
contusion type noise, which the Veteran stated was from a 
close discharge of a 90 m.m. tank gun.  The Board finds the 
private physician's opinion persuasive and the Veteran's 
account of noise exposure during service is credible.  
Service connection has previously been granted for left ear 
hearing loss, based on noise exposure.  In light of the 
above, the evidence is deemed to be at least in relative 
equipoise.  Thus, service connection for right ear hearing 
loss is warranted.  

Notice and Assistance

The Board notes that the duty to notify and assist has been 
met to the extent necessary to grant the claim for service 
connection for right ear hearing loss.  38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2008).  Thus, there is 
no prejudice to the Veteran in deciding his claim at this 
time.  See Bernard, 4 Vet. App. at 392 (1993).  



ORDER

Service connection for right ear hearing loss is granted.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


